EXHIBIT 10(ay)


FIRST AMENDMENT TO LEASE AGREEMENT




THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is entered into
as of the 17th day of September, 2010, by and between Roger G. Little, Trustee
of SPI-Trust, under a declaration of trust, dated May 3, 1976, and recorded with
Middlesex South District Registry of Deeds, Book 12970, Page 625, having a
mailing address at One Patriots Park, Bedford, Massachusetts 01730 (the
“Landlord”) and Spire Corporation, a Massachusetts corporation, with an address
at One Patriots Park, Bedford, Massachusetts 01730 (the “Tenant”).


WHEREAS, by that certain Lease dated as of November 30, 2007 (the “Lease”),
Landlord leases to Tenant a building consisting of approximately 144,230 square
feet of space and commonly known as One Patriots Park, Bedford, Massachusetts;
and


WHEREAS, the current Term of the Lease is scheduled to expire on November 30,
2012 (the “Original Term Expiration Date”), and Landlord and Tenant desire to
extend the Term for an additional period of five (5) years to expire on November
30, 2017 (the “New Term Expiration Date”) and make certain other amendments and
modifications to the terms and provisions of the Lease as hereinafter set
forth.  The Lease, as modified by this First Amendment, is hereinafter referred
to as the “Lease.”


AGREEMENT


NOW, THEREFORE, for valuable considerable, the receipt and sufficiency of which
is hereby acknowledged, Landlord and Tenant hereby agree, effective as of the
date hereof, as follows:


1.
All terms not otherwise defined herein shall have the meanings ascribed to them
in the Lease.



2.
The Term of the Lease is hereby extended beyond the Original Expiration Date for
an additional period of five (5) years to expire on the New Expiration Date (the
“Extended Term”).  Therefore, notwithstanding anything to the contrary contained
in the Lease, the “Term” of the Lease shall include the Extended Term and shall
terminate on the New Expiration Date.



3.
Section 3(a) the Lease is hereby amended by adding the following to the rent
table set forth therein:



 
Lease Year
Annual Base Rental Rate
(per square foot)
 
Annual Base Rental
 
Monthly Base Rental
6
$16.00
$2,307,680.00
$192,306.66
7
$16.50
$2,379,795.00
$198,316.25
8
$17.00
$2,451,910.00
$204,325.83
9
$17.50
$2,524,025.50
$210,335.41
10
$18.00
$2,596,140.00
$216,345.00

 
 
 

--------------------------------------------------------------------------------

 
 
4. 
Section 20(c) is hereby amended by deleting the following phrase in its
entirety:



“$108,172.50 (144,230 square feet x $0.75 per square foot)”


and replacing such phrase with the following:


“$72,115.00 (144,230 square feet x $0.50 per square foot)”


5.
Notwithstanding anything in the Lease to the contrary, Landlord hereby agrees to
reimburse Tenant up to $50,000.00 (the “Tenant Allowance”) for all costs
incurred by Tenant during the Term (a) in connection with any alterations or
improvements made to the Premises by Tenant pursuant to Section 9 of the Lease,
or (b) in connection with any maintenance, repairs or replacement of Tenant
pursuant to Section 5(h) or 5(i) of the Lease.  The Landlord shall pay Tenant
that portion of the Tenant Allowance requested by Tenant in a written draw
request within thirty (30) days after Landlord has received such written draw
request, along with reasonable evidence that Tenant has incurred such costs for
which payment is requested.



6.
This First Amendment may be executed in two (2) or more counterparts, each of
which shall be an original but such counterparts together shall constitute one
and the same instrument notwithstanding that both Landlord and Tenant are not
signatories to the same counterpart.



7.
Except as amended by this First Amendment, all other terms, conditions,
covenants and provisions as appear in the Lease are hereby ratified and
confirmed and shall remain unchanged.



8.
This First Amendment shall be binding upon and inure to the benefit of the
parties hereto and their heirs, successors and permitted assigns.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 
-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed under seal as of the date first written above.
 
 
 

SPI-TRUST      SPIRE CORPORATION             
By /s/  Roger G. Little
   
By /s/ Rodger W. LaFavre
 
Roger Little, Trustee
   
Name: Rodger W. LaFavre
 
 
   
Title: Chief Operating Officer
 


 
-3-

--------------------------------------------------------------------------------

 
 
 
 
 